DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crean (US 8,200,549) in view of Kato (US 2011/0161743).
Regarding claim 1, Crean discloses a creating apparatus that creates a classifier that outputs a label representing an attribute of input data (col.12, ln.37-42, fig.1, Crean discloses an apparatus or system 150 for creating classifiers, and predicting classifiers, wherein col.12, ln.57-64, Crean discloses that prediction system 150 discloses that labels training data component 164, a generate feature vectors component 163, and a train classifiers component 165, and a classify observations component 166, and col.13, ln.28-47, Crean discloses that generate feature vectors component generates feature vectors for each trip of each market for each observation, and an assign price direction labels component 171, an assign price protection labels component 172, an assign future lower priced fare labels component 173 are all utilized for training classifiers based on input training data to generate a prediction of future prices, and Crean also utilizes classify observations component invokes a predict price direction component 181, a predict price protection component 182, and predict future lower priced fare component 183 and a train confidence component, thus, permitting the output a label representing an attribute of input data), the creating apparatus comprising: 
a memory (col.15, ln.28-38, Crean discloses implementing a computer with memory or storage for storing computer executable instructions for executing the training of classifiers, labeling, and prediction, etc.); and 
a processor coupled to the memory and programmed to execute a process (col.15, ln.28-38, Crean discloses implementing a computer with memory or storage for storing computer executable instructions for executing the training of classifiers, labeling, and prediction, etc.) comprising: 
firstly learning a classification criterion of a classifier at each time point in the past (col.6, ln.13-17, Crean discloses that in order to generate a label for the feature vectors of an observation date, the prediction system analyzes the feature vectors for that particular observation date within the labelling window for that observation date to determine what label to assign to each trip for that particular observation date, and thus permitting the trips for each observation date to be labeled and thus permit learning a classification criterion of a classifier at each time point in the past, in col.6, ln.27-31, Crean discloses that a label provided for labeling all trips for all of the observation dates within the observation period); 
secondly learning a duration of the classification criterion (col.6, ln.33-53, Crean discloses that the price-related predictions can be made based on observing trips for a duration of time, for instance, data is collected from October 1 through December 31 for each market of a plurality of markets, or make price predictions for departure and return dates around the holidays or a spring break for training a classifier for a market to determine or predict a price-related trend of ticket prices for a duration or a period of time  for determining a future price); and 
predicting a classification criterion of a future classifier by using the learned classification criterion and the duration (col.6, ln.33-53, Crean discloses that the price-related predictions can be made based on observing trips for a duration of time, for instance, data is collected from October 1 through December 31 for each market of a plurality of markets, or make price predictions for departure and return dates around the holidays or a spring break for training a classifier for a market to determine or predict a price-related trend of ticket prices for a duration or a period of time like holidays and spring break, thus ascertaining a future classifier).
Crean does not disclose secondly learning a time series change of the classification criterion, and predicting a classification criterion of a future classifier by using the learned classification criterion and time series change.  However, Kato teaches learning a time series change of the classification criterion (paragraph [40], Kato discloses that operation management device 100 discloses obtaining time series change in the performance information of the first element and the performance information of the second element, and that element 107 is the correlation model generation module for deriving a correlation function between the first and second performance information, and element 109 is the correlation change analysis module for judging whether or not the first and second performance information meets the relation or threshold shown by correlation function, and paragraph [42], Kato discloses that operation management device 100 includes a performance classification information accumulation module 112 that classifies the performance information into a plurality of kinds and saves as performance classification information, and that abnormality degree distribution information calculation module 113 extracts performance information to determine abnormality degree distribution information for each element of the performance information for determining whether there exists a time series change of the classification criterion; paragraph [58], Kato discloses comparing time series values generated by conversion function with time series values of actual values of performance information to be output, and in paragraph [61], Kato discloses that after the process of comparison is made, then correction change analysis module 109 creates the correlation change information comprising the abnormality degree info and outputs the information to element 104), and predicting a classification criterion of a future classifier by using the time series change (paragraph [40], Kato discloses that operation management device 100 discloses obtaining time series change in the performance information of the first element and the performance information of the second element, and that element 107 is the correlation model generation module for deriving a correlation function between the first and second performance information, and element 109 is the correlation change analysis module for judging whether or not the first and second performance information meets the relation or threshold shown by correlation function, and paragraph [42], Kato discloses that operation management device 100 includes a performance classification information accumulation module 112 that classifies the performance information into a plurality of kinds and saves as performance classification information, and that abnormality degree distribution information calculation module 113 extracts performance information to determine abnormality degree distribution information for each element of the performance information for determining whether there exists a time series change of the classification criterion; paragraph [58], Kato discloses comparing time series values generated by conversion function with time series values of actual values of performance information to be output, and in paragraph [61], Kato discloses that after the process of comparison is made, then correction change analysis module 109 creates the correlation change information comprising the abnormality degree info and outputs the information to element 104).  
Since Crean discloses “secondly learning a duration of the classification criterion”, and “predicting a classification criterion of a future classifier by using the learned classification criterion and the duration”, and Kato discloses “…learning a time series change of the classification criterion” and “predicting a classification criterion of a future classifier by using the time series change“, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crean and Kato together as a whole for ascertaining the limitations “…secondly learning a time series change of the classification criterion; and predicting a classification criterion of a future classifier by using the learned classification criterion and time series change” so as to provide a robust determination of the behavior and performance of an operations management system in order to properly gauge the performance deterioration of a system in an information processing device for communication, WEB and business services (Kato’s paragraph [137]).
Regarding claim 2, Crean discloses wherein the firstly learning and the secondly learning use data for learning to which the label is given and that is collected until the present (col.6, ln.13-17, Crean discloses that in order to generate a label for the feature vectors of an observation date, the prediction system analyzes the feature vectors for that particular observation date within the labelling window for that observation date to determine what label to assign to each trip for that particular observation date, and thus permitting the trips for each observation date to be labeled and learning a classification criterion of a classifier at each time point in the past up to the present, in col.6, ln.27-31, Crean discloses that a label provided for labeling all trips for all of the observation dates within the observation period; col.6, ln.33-53, Crean discloses that the price-related predictions can be made based on observing trips for a duration of time, for instance, data is collected from October 1 through December 31 for each market of a plurality of markets, or make price predictions for departure and return dates around the holidays or a spring break for training a classifier for a market to determine or predict a price-related trend of ticket prices for a duration or a period of time for determining a future price by collecting data from the past to the present time).
Regarding claim 4, Crean discloses wherein the predicting further derives a probability of a prediction of the predicted classification criterion (col.12, ln.20-36, Crean discloses obtaining a probability of a ticket fare price drop and a probability of a ticket fare price increase to provide the purchaser with information to buy or not buy a ticket based on the probabilities determined, for example, lowest fare can be dropped by 3% with a probability of 0.8, but the lowest fare can also be expected to rise by 50% with a probability of 0.2).
Regarding claim 5, Crean discloses wherein processing of the secondly learning is performed after processing of the classifier firstly learning (col.6, ln.13-17, Crean discloses that in order to generate a label for the feature vectors of an observation date, the prediction system analyzes the feature vectors for that particular observation date within the labelling window for that observation date to determine what label to assign to each trip for that particular observation date, and thus permitting the trips for each observation date to be labeled and thus permit learning a classification criterion of a classifier at each time point in the past, in col.6, ln.27-31, Crean discloses that a label provided for labeling all trips for all of the observation dates within the observation period, and after labeling all trips for all of the observation dates within the observation period, in col.6, ln.33-53, Crean discloses that the price-related predictions can be made based on observing trips for a duration of time, for instance, data is collected from October 1 through December 31 for each market of a plurality of markets, or make price predictions for departure and return dates around the holidays or a spring break for training a classifier for a market to determine or predict a price-related trend of ticket prices for a duration or a period of time  for determining a future price).
Regarding claim 7, Crean discloses a creating method executed by a creating apparatus that creates a classifier that outputs a label representing an attribute of input data (col.12, ln.37-42, fig.1, Crean discloses an apparatus or system 150 for creating classifiers, and predicting classifiers, wherein col.12, ln.57-64, Crean discloses that prediction system 150 discloses that labels training data component 164, a generate feature vectors component 163, and a train classifiers component 165, and a classify observations component 166, and col.13, ln.28-47, Crean discloses that generate feature vectors component generates feature vectors for each trip of each market for each observation, and an assign price direction labels component 171, an assign price protection labels component 172, an assign future lower priced fare labels component 173 are all utilized for training classifiers based on input training data to generate a prediction of future prices, and Crean also utilizes classify observations component invokes a predict price direction component 181, a predict price protection component 182, and predict future lower priced fare component 183 and a train confidence component, thus, permitting the output a label representing an attribute of input data), the creating method comprising: 
a classifier learning step of learning a classification criterion of a classifier at each time point in the past (col.6, ln.13-17, Crean discloses that in order to generate a label for the feature vectors of an observation date, the prediction system analyzes the feature vectors for that particular observation date within the labelling window for that observation date to determine what label to assign to each trip for that particular observation date, and thus permitting the trips for each observation date to be labeled and thus permit learning a classification criterion of a classifier at each time point in the past, in col.6, ln.27-31, Crean discloses that a label provided for labeling all trips for all of the observation dates within the observation period); 
a learning step of learning a duration of the classification criterion (col.6, ln.33-53, Crean discloses that the price-related predictions can be made based on observing trips for a duration of time, for instance, data is collected from October 1 through December 31 for each market of a plurality of markets, or make price predictions for departure and return dates around the holidays or a spring break for training a classifier for a market to determine or predict a price-related trend of ticket prices for a duration or a period of time  for determining a future price); and 
a prediction step of predicting a classification criterion of a future classifier by using the learned classification criterion and duration (col.6, ln.33-53, Crean discloses that the price-related predictions can be made based on observing trips for a duration of time, for instance, data is collected from October 1 through December 31 for each market of a plurality of markets, or make price predictions for departure and return dates around the holidays or a spring break for training a classifier for a market to determine or predict a price-related trend of ticket prices for a duration or a period of time like holidays and spring break, thus ascertaining a future classifier).
Crean does not disclose a time series change learning step of learning a time series change of the classification criterion; and a prediction step of predicting a classification criterion of a future classifier by using the learned classification criterion and time series change.  However, Kato teaches a time series change learning step of learning a time series change of the classification criterion (paragraph [40], Kato discloses that operation management device 100 discloses obtaining time series change in the performance information of the first element and the performance information of the second element, and that element 107 is the correlation model generation module for deriving a correlation function between the first and second performance information, and element 109 is the correlation change analysis module for judging whether or not the first and second performance information meets the relation or threshold shown by correlation function, and paragraph [42], Kato discloses that operation management device 100 includes a performance classification information accumulation module 112 that classifies the performance information into a plurality of kinds and saves as performance classification information, and that abnormality degree distribution information calculation module 113 extracts performance information to determine abnormality degree distribution information for each element of the performance information for determining whether there exists a time series change of the classification criterion; paragraph [58], Kato discloses comparing time series values generated by conversion function with time series values of actual values of performance information to be output, and in paragraph [61], Kato discloses that after the process of comparison is made, then correction change analysis module 109 creates the correlation change information comprising the abnormality degree info and outputs the information to element 104), and a prediction step of predicting a classification criterion of a future classifier by using the time series change (paragraph [40], Kato discloses that operation management device 100 discloses obtaining time series change in the performance information of the first element and the performance information of the second element, and that element 107 is the correlation model generation module for deriving a correlation function between the first and second performance information, and element 109 is the correlation change analysis module for judging whether or not the first and second performance information meets the relation or threshold shown by correlation function, and paragraph [42], Kato discloses that operation management device 100 includes a performance classification information accumulation module 112 that classifies the performance information into a plurality of kinds and saves as performance classification information, and that abnormality degree distribution information calculation module 113 extracts performance information to determine abnormality degree distribution information for each element of the performance information for determining whether there exists a time series change of the classification criterion; paragraph [58], Kato discloses comparing time series values generated by conversion function with time series values of actual values of performance information to be output, and in paragraph [61], Kato discloses that after the process of comparison is made, then correction change analysis module 109 creates the correlation change information comprising the abnormality degree info and outputs the information to element 104).
Since Crean discloses “a prediction step of predicting a classification criterion of a future classifier by using the learned classification criterion and duration”, and Kato discloses “a prediction step of predicting a classification criterion of a future classifier by using the time series change”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crean and Kato together as a whole for ascertaining the limitations “…a prediction step of predicting a classification criterion of a future classifier by using the learned classification criterion and time series change” so as to provide a robust determination of the behavior and performance of an operations management system in order to properly gauge the performance deterioration of a system in an information processing device for communication, WEB and business services (Kato’s paragraph [137]).
Regarding claim 8, Crean discloses a non-transitory computer-readable recording medium including a stored creating program that causes a computer (col.15, ln.28-38, Crean discloses implementing a computer with memory or storage for storing computer program executable instructions for executing the training of classifiers, labeling, and prediction, etc.) to execute: 
a classifier learning of learning a classification criterion of a classifier at each time point in the past (col.6, ln.13-17, Crean discloses that in order to generate a label for the feature vectors of an observation date, the prediction system analyzes the feature vectors for that particular observation date within the labelling window for that observation date to determine what label to assign to each trip for that particular observation date, and thus permitting the trips for each observation date to be labeled and thus permit learning a classification criterion of a classifier at each time point in the past, in col.6, ln.27-31, Crean discloses that a label provided for labeling all trips for all of the observation dates within the observation period); 
a learning of learning a duration of the classification criterion (col.6, ln.33-53, Crean discloses that the price-related predictions can be made based on observing trips for a duration of time, for instance, data is collected from October 1 through December 31 for each market of a plurality of markets, or make price predictions for departure and return dates around the holidays or a spring break for training a classifier for a market to determine or predict a price-related trend of ticket prices for a duration or a period of time  for determining a future price); and 
a prediction of predicting a classification criterion of a future classifier by using the learned classification criterion and duration (col.6, ln.33-53, Crean discloses that the price-related predictions can be made based on observing trips for a duration of time, for instance, data is collected from October 1 through December 31 for each market of a plurality of markets, or make price predictions for departure and return dates around the holidays or a spring break for training a classifier for a market to determine or predict a price-related trend of ticket prices for a duration or a period of time like holidays and spring break, thus ascertaining a future classifier).
Crean does not disclose a time series change learning of learning a time series change of the classification criterion; and a prediction of predicting a classification criterion of a future classifier by using the learned classification criterion and time series change.  However, Kato teaches a time series change learning of learning a time series change of the classification criterion (paragraph [40], Kato discloses that operation management device 100 discloses obtaining time series change in the performance information of the first element and the performance information of the second element, and that element 107 is the correlation model generation module for deriving a correlation function between the first and second performance information, and element 109 is the correlation change analysis module for judging whether or not the first and second performance information meets the relation or threshold shown by correlation function, and paragraph [42], Kato discloses that operation management device 100 includes a performance classification information accumulation module 112 that classifies the performance information into a plurality of kinds and saves as performance classification information, and that abnormality degree distribution information calculation module 113 extracts performance information to determine abnormality degree distribution information for each element of the performance information for determining whether there exists a time series change of the classification criterion; paragraph [58], Kato discloses comparing time series values generated by conversion function with time series values of actual values of performance information to be output, and in paragraph [61], Kato discloses that after the process of comparison is made, then correction change analysis module 109 creates the correlation change information comprising the abnormality degree info and outputs the information to element 104), and predicting a prediction of a classification criterion of a future classifier by using the time series change (paragraph [40], Kato discloses that operation management device 100 discloses obtaining time series change in the performance information of the first element and the performance information of the second element, and that element 107 is the correlation model generation module for deriving a correlation function between the first and second performance information, and element 109 is the correlation change analysis module for judging whether or not the first and second performance information meets the relation or threshold shown by correlation function, and paragraph [42], Kato discloses that operation management device 100 includes a performance classification information accumulation module 112 that classifies the performance information into a plurality of kinds and saves as performance classification information, and that abnormality degree distribution information calculation module 113 extracts performance information to determine abnormality degree distribution information for each element of the performance information for determining whether there exists a time series change of the classification criterion; paragraph [58], Kato discloses comparing time series values generated by conversion function with time series values of actual values of performance information to be output, and in paragraph [61], Kato discloses that after the process of comparison is made, then correction change analysis module 109 creates the correlation change information comprising the abnormality degree info and outputs the information to element 104).
Since Crean discloses “a prediction of predicting a classification criterion of a future classifier by using the learned classification criterion and duration”, and Kato discloses “predicting a prediction of a classification criterion of a future classifier by using the time series change”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crean and Kato together as a whole for ascertaining the limitations “…a prediction of predicting a classification criterion of a future classifier by using the learned classification criterion and time series change” so as to provide a robust determination of the behavior and performance of an operations management system in order to properly gauge the performance deterioration of a system in an information processing device for communication, WEB and business services (Kato’s paragraph [137]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crean (US 8,200,549) and Kato (US 2011/0161743) in view of Coleman (US 2015/0305686).
Regarding claim 3, Crean and Kato do not disclose wherein the data is not continuous at a fixed discrete time interval.  However, Coleman teaches wherein the data is not continuous at a fixed discrete time interval (paragraph [35], Coleman discloses implementing classification algorithms, wherein paragraph [54], Coleman the time interval for observation can include contiguous, discontinuous, continuous, discrete, or single time points, thus, Coleman discloses the data obtained can be continuous or not continuous at a fixed discrete time interval or any kind of interval or arrangement for observation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crean, Kato and Coleman together as a whole for arranging or organizing information as desired or as needed for information processing and prediction tasks.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488